Case:19-01964-swd Doc#:30 Filed: 07/17/19 Page 1of1

UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

In re:

AARON A. TREDENICK - XXX-XX-8290 Case No. 19-01964
ALICA TREDENICK - XXX-XX-4216 Chapter 12

8626 Townhall Road Hon. Scott W. Dales

Sheridan, MI 48884

Debtors.
/

 

APPEARANCE AND REQUEST FOR NOTICE
NOW COMES, SMITH, MARTIN, POWERS & KNIER, P.C., by Henry L.
Knier, Jr., and hereby enters its Appearance and requests to be
put on the matrix for Notice on behalf of Independent Bank,
creditor, in the above-entitled action and requests notice of all

matters as provided under Bankruptcy Rule 2002.

SMITH, MARTIN, POWERS & KNIER, P.C.

ILO

Henry L. Knier, Jr. (P46393)
Attorney for Independent Bank
P.O. Box 219

Bay City, MI 48707

(989) 892-4574
Bankruptcy@smpklaw.com

Dated: July 16, 2019 By:

 
